The opinion was delivered November 26th 1869.
Per Curiam. —
It is seldom we have seen anything so disorderly and erroneous as the proceedings in this case are shown by the record to be. Eour months after verdict and judgment thereon, a rule to show cause why a new trial should not be granted was entertained by the associate judges. Two months thereafter this motion was argued before the president and one associate. The motion fell by a divided court. Afterwards, however, by paper filed, the associates granted a new trial. One of the judges, it would appear, never heard the argument. Be that as it may, no such motion could be made or granted so long after trial and verdict. Nor could it be done, with a judgment standing in full force, under any conceivable circumstances. It wa's a step in the wrong direction for associates to interfere in a matter of this kind, and it is to be hoped that the example will not be followed. If such a proceeding could be tolerated litigation would but begin where it ought to end, with the judgment. The order granting a new trial is reversed and set aside, and the motion to quash this writ of error is overruled. Let this entry be made and the record remitted, to be proceeded in according to law.